Citation Nr: 0502275	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  01-03 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an earlier effective date than March 13, 1995, 
for a finding that the criteria for loss of use of the left 
foot were met, to include on the basis of clear and 
unmistakable error (CUE) in a June 1970 rating decision.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from February 1968 to May 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision found that the veteran's service-connected 
disability affecting his left lower extremity includes the 
loss of use of the left foot, effective from November 26, 
1996.  The left lower extremity disability had previously 
been evaluated, since a June 1970 rating decision, as 20 
percent disabling, without a finding of loss of use.  The 
February 2000 rating decision continued the 20 percent 
evaluation, adding the special monthly compensatioin award 
for loss of use of the left foot.  The veteran expressed 
disagreement with the effective date assigned by the RO, and 
an August 2002 rating decision determined that an earlier 
effective date for a finding that the criteria for loss of 
use of the left foot had been met, that is, March 13, 1995, 
was warranted.  The veteran seeks entitlement to an even 
earlier effective date for a finding of loss of use of the 
left foot, and has perfected an appeal to the Board with 
respect to this issue. 

In November 2004, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Veterans 
Law Judge was located in Washington, D.C., and the veteran 
was located at the RO. 
 

FINDINGS OF FACT

1.  A June 1970 rating decision assigned a 20 percent rating 
for residuals of multiple fragment wounds of the left lower 
extremity.  

2.  There is no definitive medical evidence demonstrating the 
loss of use of the left foot due to service-connected 
disability, which was dated or received prior to March 13, 
1995.

3.  The June 1970 rating decision did not involve incorrect 
application of the statutory or regulatory provisions extant 
at the time and was the product of a reasonable exercise of 
rating judgment, given the relevant facts known at the time 
of the decision; a review of the evidence before the RO at 
the time of the June 1970 rating decision does not compel the 
conclusion that reasonable minds could only agree that 
entitlement to a rating in excess of 20 percent rating for 
the service-connected left lower extremity disability, to 
include an award of special monthly compensation based on 
loss of use of the left foot, was warranted on the basis of 
such evidence.


CONCLUSION OF LAW

The criteria for an earlier effective date than March 13, 
1995, for entitlement to a determination that the veteran has 
loss of use of the left foot, to include on the basis of 
clear and unmistakable error in the June 1970 rating 
decision, are not met.  38 U.S.C.A. §§ 1114(k-s), 5110(a) 
(West 2002); 38 C.F.R. §§ 3.105(a), 3.350, 3.400(o) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed February 2001 statement 
of the case (SOC) and February 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the February 2001 SOC and February 2004 SSOC 
issued by the RO clarified what evidence would be required to 
establish entitlement to the earlier effective date sought.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

The appellant is a Vietnam veteran who sustained multiple 
fragment wounds from the detonation of a booby trap or land 
mine during operations against enemy forces.  Among his 
awards and decorations are the Vietnam Service Medal and the 
Purple Heart.  After his separation from active military 
service, he was granted service connection for multiple 
residuals of these injuries, at a single disability rating of 
100 percent, by a June 1969 rating decision.  That decision 
also granted special monthly compensation rating based on the 
loss of use of one hand and the loss of a creative organ.  A 
June 1970 rating decision assigned separate ratings for 
various residuals of the shell fragment wounds, including a 
20 percent rating for the left lower extremity under 
Diagnostic Code (DC) 8520 of the VA Schedule for Rating 
Disabilities, for incomplete paralysis of the sciatic nerve 
and retained foreign body.  

Evidence before the adjudicators at that time included 
reports from February 1970 VA examinations, at which time the 
veteran stated that he could not use his left arm; that his 
left leg was weak at the ankle, hip, and knee; and that his 
left leg "lagged."  Pertinent findings from the 
examinations included multiple scars of the lower extremities 
involving the anterior and posterior aspects of the legs and 
feet.  The veteran's gait was observed to involve a slightly 
circumducted left foot.  The motor examination revealed 
weakness in the left lower extremity of an "upper neuron 
type" involving the hamstring and foot extensors.  The deep 
tendon reflexes were brisk on the left side and there was a 
positive left Babinski sign.  All modalities of sensation 
were decreased on the left side of the body.  The diagnoses 
included left hemiparesis and organic brain syndrome, 
secondary to a traumatic laceration of the carotid artery.  

The 20 percent rating under DC 8520 was continued until 
February 2000, at which time a rating decision determined 
that the criteria for loss of use of the left foot, effective 
from the date of the veteran's claim for increased 
compensation, i.e., November 26, 1996, were met.  This 
decision was based upon the receipt of reports from a 
December 1998 VA examination, as well as medical opinions by 
a VA physician dated in September 1999 and January 2000 that 
specifically found that the criteria for "loss of use" of a 
foot were met.  As indicated, a later rating decision dated 
in August 2002 found that, pursuant to 38 U.S.C.A. § 3.157, 
entitlement to an effective date of March 13, 1995, was 
warranted for a finding that loss of use of the left foot was 
demonstrated.  That latter determination was based upon the 
findings pertaining to the disability in the left foot 
contained on a VA physical therapy report dated on March 13, 
1995.  

It is the veteran's contention that the criteria for loss of 
use of his left foot were met from the time of the original 
grant of service connection, and that the June 1970 rating 
decision involved CUE to the extent that it only assigned a 
20 percent rating for the left foot disability rather than, 
in addition, special monthly compensation based on the loss 
of use of the left foot.  

III.  Legal Criteria/Analysis

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in the prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id. 

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993).

The effective date for an award of increased compensation is 
the later of the date of the receipt of claim or the date on 
which entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o).

Additional or "special" monthly compensation is warranted 
for certain service-connected disability, to include loss or 
loss of use of an extremity or organ, as specified by the 
provisions of 38 U.S.C.A. §§ 1114(k-s) and 38 C.F.R. § 3.350.  

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

Applying the legal criteria above to the facts of this case, 
it is clear that the determination by the RO that the 
criteria for loss of use of the left foot were met was based 
upon evidence which was not of record at the time of the June 
1970 rating decision, in particular the VA medical opinions 
dated in September 1999 and January 2000 specifically finding 
that the criteria for these benefits were met, and the 
aforementioned March 13, 1995, VA physical therapy report.  
This evidence was clearly not of record at the time of the 
June 1970 rating decision, and cannot be used as a basis for 
a finding of clear and unmistakable error.  See Russell, 3 
Vet. App. 310 (1992); Damrel, 6 Vet. App. at 242 (1994).  
Similarly, none of evidence added to the claims file since 
the June 1970 rating decision may be used as a basis for a 
finding of CUE.  Id.  

A review of the evidence that was of record at the time of 
the June 1970 rating decision, to include the February 1970 
VA examination reports, which showed brisk deep tendon 
reflexes on the left side of the body and intact, albeit 
reduced, sensation in the left side of the body, does not 
lead to the conclusion that that it is "undebatable" that 
the criteria for a "loss of use" of the left foot were met.  
In short, it is not definitively demonstrated by the reports 
from the February 1970 VA examinations, or any other medical 
evidence before the adjudicators at the time of the June 1970 
rating decision, that no effective function remained in the 
left foot than that which would be equally well served by an 
amputation stump below the knee with use of a suitable 
prosthetic appliance.  

While the Board has carefully considered the assertions of 
the veteran, to include his sworn testimony at the November 
2004 hearing, the Board finds that the statutory and 
regulatory provisions, most particularly the criteria for 
rating disabilities codified in the VA Schedule for Rating 
Disabilities, were correctly applied by the adjudicators at 
the time of the June 1970 rating decision, and that this 
decision was the product of reasonable rating judgment.  
Therefore, the Board concludes that the June 1970 rating 
decision was not the product of clear and unmistakable error.  
38 C.F.R. § 3.105; Damrel v. Brown, 6 Vet. App. at 242; 
Russell, 3 Vet. App. at 310.

As a result, and since it is not shown that entitlement to a 
finding that loss of use of the left foot was demonstrated by 
any evidence dated or received prior to March 13, 1995, an 
earlier effective date for this additional benefit cannot be 
assigned.  38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o).  
This decision in no way diminishes the Board's high regard 
for the veteran's valorous service, and for the extensive 
disabilities he sustained in the service of the Nation.


ORDER

Entitlement to an effective date earlier than March 13, 1995, 
for a finding that the criteria for loss of use of the left 
foot were met, to include on the basis of claimed clear and 
unmistakable error in a June 1970 rating decision, is denied.   




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


